I DETAILED ACTION
Status of Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	Claim 1 recites “a coating disposed on the mesh substrate … the coating defining a central pore in each aperture”. The instant specification does not define “central pore” or discuss “central pore”. The instant specification does not recite the word “central” at all or provide criteria that restricts or limits the definition. Therefore, examiner interprets the phrase “central pore in each aperture” with the broadest reasonable interpretation wherein central pore is any pore or opening that is contained within each of the openings or aperture of a mesh that is coated.

Allowable Subject Matter
	Claim 20 recites “the coating forming central pores disposed in each aperture in a 1:1 ratio of pores to apertures” which is not found in the prior art. Claims 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
	Applicant remarks filed 7 September 2022 have been fully considered but are not persuasive. 
 	Throughout pages 5-10, applicant’s argument is that the prior art cited in the office action fails to teach the limitation “the coating defining a central pore in each aperture” as required in independent claim 1.
 	Applicant discloses on page 8 of the remarks that “the polymeric coating 202 can form pores 204 that can have the same shape or different shape than apertures 112”. While applicant references embodiment in Fig. 2 from the instant specification, the claims as written do not limit the central pore to be circular and equidistant in the exact center of each mesh opening. Further, the claims as written do not limit each aperture to have only one single pore.
 	Badylak teaches a mesh that consists of fibers, with gaps or “holes” (apertures) in the mesh. Pinchuk discloses porous support structures wherein the pore size can range from 1 micron in diameter to many millimeters in diameter. Support structures include PET weaves, knits [0027]. Pinchuk discloses the viscosity of the coating solution is adjusted to provide a porous membrane covering these interstices. One of ordinary skill in the art would reasonably expect success in combining the teachings of Badylak as modified by Pinchuk to arrive at a coated fiber mesh with a coating that covers the mesh but retains pores within the apertures of the mesh and thereby forming a “central pore”.


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
     obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	Claims 1-5 and 15-18 are again rejected under 35 U.S.C. 103 as being unpatentable Badylak et al. (US 20150297798 A1) hereinafter Badylak in view of Pinchuk et al. (US 2005/0055075 A1) hereinafter Pinchuk.
Regarding claims 1-5 and 15-16, Badylak is drawn to meshes embedded in a gelled, solubilized extracellular matrix (ECM) composition at sites of implantation (abstract).
 	Badylak discloses meshes coated with extracellular matrix (ECM)-derived hydrogels and cell-growth scaffolds [0002], surgical meshes embedded within an ECM-derived gel, wherein meshes consist of fibers composed of different polymers [0052]. 
 	Badylak discloses a layered composition can be produced into which the mesh is embedded [0078]. Badylak discloses a cylindrical mesh having a lumen therethrough (claim 12).
 	Badylak discloses meshes may have any suitable pore size, that is, the size of the gaps or "holes" between fibers of the mesh. Suitable pore size of the mesh ranges from 0.01 microns to 5 mm (pores having an average opening width of 5 to 50 microns). Individual mesh fibers may be monofilament or braided multifilament, and may be manufactured to possess diverse weaves or knit structures (pores in coating have a different shape than the apertures defined by mesh substrate; angle of 15-90 degrees between first and second series of fibers; weave pattern) ([0053], Fig. 3). 
 	Badylak does not explicitly disclose wherein the coating disposed on the mesh substrate forms pores disposed within the plurality of apertures.
 	However, Pinchuk is drawn to a biocompatible porous prosthesis comprising a porous support structure for a prosthesis coated with a porous copolymer (abstract and claims 20-22).
 	Pinchuk discloses porous support structures wherein the pore size can range from 1 micron in diameter to many millimeters in diameter. Support structures include PET weaves, knits, mats, non-weaves and braids used for vascular grafts, vascular patches, stent-grafts, blood filters, protection devices, embolizing particles, and the like [0027]. Pinchuk discloses for example the support structure can be a stent. The viscosity of the coating solution is adjusted to provide a porous membrane covering these interstices. The porous structure can be built up sequentially [0028].
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coated mesh as previously disclosed by Badylak, wherein the coating disposed on the mesh substrate forms pores disposed within the plurality of apertures, as previously disclosed by Pinchuk, and arrive at the instant invention.
	One of ordinary skill in the art would have been motivated to do so because Pinchuk discloses these solutions can also be applied by solvent spraying. If desired, for example, to achieve a desired coating thickness, such coating techniques can be repeated or combined to build up the coated layer to the desired thickness. Coating thickness can be varied in other ways as well. For example, coating thickness can be increased by modification of the coating process parameters in solvent spraying, such as increasing flow rate, decreasing solids content, slowing the movement of the device to be coated relative to the spray nozzle, providing repeated passes, decreasing the temperature and so forth [0072]. Therefore one of ordinary skill in the art would have been motivated to combine the steps of preparing the coated mesh, thus combining prior art elements according to known methods to yield predictable results, see MPEP 2141.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
	Regarding claims 17-18, Badylak discloses at least one growth factor are integrated into the gel [0016]. Any useful cytokine, chemoattractant or cells can be mixed into the composition prior to gelation or diffused, absorbed and/or adsorbed by the gel after it is gelled. For example and without limitation, useful components include growth factors and angiogenic factors [0070].

	Claim 19 is again rejected under 35 U.S.C. 103 as being unpatentable Badylak et al. (US 20150297798 A1) hereinafter Badylak in view of Pinchuk et al. (US 2005/0055075 A1) hereinafter Pinchuk as applied to claims 1-5 and 15-18 above and further in view of Tabata (US Pat 8,771,734 B2).
 	The teachings of Badylak and Pinchuk are disclosed above.
 	Regarding claim 19, Badylak discloses the concentration of ECM in the pre-gel solution, or in the final gel, may be any concentration that allows for formation of a gel that is effective for the uses described herein. In some embodiments, the concentration of ECM in the pre-gel solution and/or gel is at least 1 mg/ml to at least 30 mg/ml [0068]. 
 	Badylak in view of Pinchuk does not explicitly disclose wherein the hydrogel has a concentration gradient with higher concentration on the outside surface and a lower concentration on the inside surface.
 	However, Tabata is drawn to a sustained-release preparation which comprises a drug and a bioabsorbable polymer hydrogel, wherein a concentration gradient of the drug is formed in the hydrogel (abstract).
 	Tabata discloses a sustained-release preparation which comprises: a drug having a molecular weight of about 10,000 or less; and a gelatin hydrogel, wherein the drug is impregnated into said gelatin hydrogel through a surface thereof and is immobilized in said hydrogel by physiochemical interaction, and said hydrogel having a concentration gradient of the drug such that said concentration gradient being higher at said surface than in other parts of said hydrogel (a concentration gradient with higher concentration on the outside surface and a lower concentration on the inside surface) (claim 1).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hydrogel as previously disclosed by Badylak in view of Pinchuk, to have a concentration gradient, as previously disclosed by Tabata, and arrive at the instant invention.
	One of ordinary skill in the art would have been motivated to do so because Tabata discloses that directionality of sustained release can be controlled by producing a sustained-release preparation such that a concentration gradient of a drug is formed in a bioabsorbable polymer hydrogel (col. 1, ln 46-50). Therefore one of ordinary skill in the art would have been motivated to combine the steps of preparing the device, thus combining prior art elements according to known methods to yield predictable results, see MPEP 2141.

 	Claims 6-13 are again rejected under 35 U.S.C. 103 as being unpatentable Badylak et al. (US 20150297798 A1) hereinafter Badylak in view of Pinchuk et al. (US 2005/0055075 A1) hereinafter Pinchuk as applied to claims 1-5 and 15-18 above and further in view of Grewe et al. (US 2008/0033522 A1).
 	The teachings of Badylak and Pinchuk are disclosed above.
 	Regarding claim 7, Badylak in view of Pinchuk does not explicitly disclose wherein the coating comprises a polymeric coating.
 	However, Grewe is drawn to medical devices for implantation in a body vessel, wherein the vessel-engaging region may be a particulate coating configured and adapted to engage the interior wall of a body vessel (abstract).
 	Grewe discloses a particulate coating comprising a plurality of rigid particles embedded in a mesh fabric to form a particulate-coated graft material [0008].
 	Grewe discloses the particulate coating can be applied to the fabric material in any suitable manner, or can be formed with the material. The particulate may be an integral part of the mesh (i.e., may reside within the fibers of the mesh), incorporated directly into the mesh or can be incorporated into a carrier (polymeric or non-polymeric) that is then incorporated into or coated over the film or mesh. The particulate can be coated onto the entire device or a portion of the device using the polymeric coatings (polymeric coating) [0059].
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coating as previously disclosed by Badylak in view of Pinchuk, to a polymeric coating, as previously disclosed by Grewe, and arrive at the instant invention.
	One of ordinary skill in the art would have been motivated to do so because Grewe discloses film meshes comprising the particulate composition may take a variety of forms including, but not limited to, surgical meshes, membranes (e.g., barrier membranes), and surgical membranes [0055]. Therefore one of ordinary skill in the art would have been motivated to combine the steps of preparing the device, thus combining prior art elements according to known methods to yield predictable results, see MPEP 2141.
	Regarding claim 6, Grewe discloses a mesh or wrap has intertwined threads that form a porous structure, which may be webbed (webbed pores) [0057].
 	Regarding claims 8-9, Grewe discloses applying a particulate coating to the at least one surface at a desired thickness [0017, 0058, 0059].
 	Regarding claim 10, Grewe discloses a particulate coating comprising a plurality of rigid particles embedded in a mesh fabric to form a particulate-coated graft material [0008]. The particulate can be coated onto the entire device or a portion of the device using the polymeric coatings (polymeric coating) [0059].
 	Regarding claim 11, Badylak discloses meshes suitable for use in the present devices and methods may have any suitable pore size, that is, the size of the gaps or "holes" between fibers of the mesh ([0053], Fig. 3). The flexible material 140 is preferably a mesh composed of a plurality of fibers or filaments (i.e., a fibrous material), where the fibers or filaments are arranged in such a manner (e.g., interwoven, overlapping, knitted, interlaced, intertwined, webbed) so as to form a porous structure. In certain aspects, the mesh may be adapted to release an amount of the therapeutic agent. Mesh materials may take a variety of forms. For example, the mesh may be in a woven, knit, or non-woven form and may include fibers or filaments that are arranged in an ordered array or pattern [0057]. 
 	Regarding claims 12-13, Grewe discloses particulate medical device coatings for an implantable medical device. The particulate coating preferably comprises a plurality of particles affixed to an outer surface of the medical device, including aluminum oxide or iron oxide (metal oxide coating) [0007].

 	Claim 14 is again rejected under 35 U.S.C. 103 as being unpatentable Badylak et al. (US 20150297798 A1) hereinafter Badylak in view of Pinchuk et al. (US 2005/0055075 A1) hereinafter Pinchuk as applied to claims 1-5 and 15-18 above and further in view of McJames et al. (US 2012/0185004 A1).
 	The teachings of Badylak and Pinchuk are disclosed above.
 	Regarding claim 14, Badylak in view of Pinchuk does not explicitly disclose the thickness of the mesh substrate and coating disposed thereon is 50-100 microns.
 	However, McJames is drawn to a mesh substrate coupled to an implantable medical device, where the mesh substrate has a coating comprising a polymer, and the mesh further comprises at least one active pharmaceutical ingredient, and the mesh substrate includes one or more apertures or pores (abstract).
 	McJames discloses the coating has a thickness ranging from about 5-200 microns (50-100 microns) [0009].
 	McJames discloses the apertures can be a variety of different shapes and sizes. For example the apertures can be square, rectangular, oblong, diamond shaped [0104].
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mesh as previously disclosed by Badylak in view of Pinchuk, to have the dimensions, as previously disclosed by McJames, and arrive at the instant invention.
	One of ordinary skill in the art would have been motivated to do so because McJames discloses the anchorage device can include a biodegradable polymer coating disposed on at least a portion of the mesh substrate and the polymer coating can include a drug to be released into the body of the patient as the polymer coating degrades during implantation [0110]. Therefore one of ordinary skill in the art would have been motivated to combine the steps of preparing the device, thus combining prior art elements according to known methods to yield predictable results, see MPEP 2141.
Pertinent Prior Art 
	In an updated search, examiner identified Barrows (US 20120276188 A1). Barrows discloses a first material may be coated or encapsulated inside the hydrogel. For instance, a mesh may be coated with the hydrogel [0053]. Barrows discloses the mesh may be coated with a hydrogel that encapsulates it partially. The mesh may furthermore have openings in between its coated fibers, with the hydrogel being an adherent thin layer than does not bridge-over the mesh gaps [0068]. Barrows discloses a mesh was coated with a denatured hair biomolecule hydrogel featuring surface modification with fibronectin (right side) ([0019]; Fig. 5).

    PNG
    media_image1.png
    341
    665
    media_image1.png
    Greyscale

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615                                                                                                                                                                                                        


/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615